DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1 (WO 2016178082 A1).
Regarding claim 20, D1 teaches a method of a first electronic device for expanding a wireless communication, the method comprising: receiving, from at least one second electronic device, a message requesting to initiate a communication using a second RAT (see par. 0085: The secondary mobile device 404 can then communicate with the smartphone primary mobile device 408 using the Bluetooth protocol; par. 0089: The secondary mobile device 404 may transmit the nonce as is to the primary mobile device 408, or the secondary mobile device 404 the reader 412; par. 0085: the reader 412 may be configured to communicate via a near field communication protocol (NFC)); and performing communication using the first RAT between the at least one second electronic device and the reader by using the second RAT (see par. 0085 and figures 5A-6B: "a user 402 seeking access to a protected resource may position his or her wrist (and thus the smart watch secondary mobile device 404) near the reader 412, thus allowing the reader 412 to communicate with the secondary mobile device 404) using NFC, the secondary mobile device 404 can then communicate with the smartphone primary mobile device 408 (which can be left in the user's pocket, purse, etc.) using the Bluetooth protocol"; the communicating devices (e.g. the reader 412, the primary mobile device 408, and the secondary mobile device 404) may all communicate using NFC, or Bluetooth, or BLE, or any other suitable communication protocol or channel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (WO 2016178082 A1) in view of  D2: KR1020170010280 A.
Regarding claims 1 and 11, D1 teaches a first/second electronic device for expanding a wireless communication, the first electronic device comprising: a first radio access technology (RAT) communication unit configured to transmit a signal to or receive a signal from a reader via a first RAT (see par. 0080, par. 0085, and fig. 7B: the primary mobile device 408, the reader 412, the reader 412 may be configured to communicate via a near field communication protocol (NFC)); a second RAT communication unit configured to transmit a signal to or receive a signal from (at least one second)/ (a first) electronic device via a second RAT (see par. 0085 and fig. 7B: The secondary mobile device 404 can then communicate with the smartphone primary mobile device 408 (which can be left in the user's pocket, purse, etc.) using the Bluetooth protocol); a processor configured to: control communication using the first RAT between the at least one second electronic device and the reader using the second RAT (see par. 0085 and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of D2 to the method of D1 in order for communicating to a reading device using at least one wireless communication protocol available to the mobile phone.


Regarding claims 3-4, D2 also teaches wherein the processor is further configured to perform control to transmit/receive a message for waking up the at least one second electronic device;  wherein the processor is further configured to perform control to: receive the message requesting to initiate communication using the second RAT from the at least one second electronic device, and enable transition to a state where a communication using the second RAT with the at least one second electronic device is possible (see par. 0041:  "when a bluetooth communication part (36) receives a command for configuring a session during a sleep mode, a wakeup module activates a control part (34), and the control part configures the session for bluetooth communication with a smart device (10)”).
Regarding claims 13-14, D2 also teaches wherein the processor is further configured to perform control to: receive, from the first electronic device, a message for waking up the second electronic device, and wake up the second electronic device; receive a message requesting to initiate communication using the second RAT from the first electronic device, and enable 
Regarding claim 5, D1 also teaches wherein the processor is further configured to: determine a distance to the at least one second electronic device; and when the determined distance to the at least one second electronic device is shorter than a predetermined first distance, perform control to enable transition to a state where a communication using the second RAT with the at least one second electronic device is possible (see par. 0108 and fig. 9: "as the primary mobile device 408 of the user 402 comes within communication range of the reader 412, the primary' mobile device 408 authenticates with the reader 412 (step 908) using a communication protocol (e.g., BLE) that allows for communications at distances greater than NFC range (e.g., greater than 1 meter)"; and "the determination that the primary mobile device 408 is within communication range of the reader 412 may be made implicitly, e.g., by the receipt at the primary mobile device 408 of a signal broadcast by the reader 412, or by the receipt at the reader 412 of a signal broadcast by the primary mobile device 408, or explicitly', e.g., through the use of one or more location sensors on the primary mobile device 408, or by analyzing RSSI or time-of-flight information, or using any other means")). 
Regarding claim 15, D1 also teaches wherein the processor is further configured to perform control to: receive, from the first electronic device, a message for identifying a distance; and transmit, to the first electronic device, a response message to the message for identifying the distance (see par. 0108 and fig. 9: "as the primary mobile device 408 of the user 402 comes 
Regarding claim 6, D1 also teaches wherein the processor is further configured to perform control to: transmit, to the at least one second electronic device, a message for identifying a distance; receive, from the at least one second electronic device, a response message to the message for identifying the distance; and determine a distance to the at least one second electronic device, based on a transmission time of the message for identifying the distance and a reception time of the response message (see par. 0108 and fig. 9: "as the primary mobile device 408 of the user 402 comes within communication range of the reader 412, the primary' mobile device 408 authenticates with the reader 412 (step 908) using a communication protocol (e.g., BLE) that allows for communications at distances greater than NFC range (e.g., greater than 1 meter)"; and "the determination that the primary mobile device 408 is within communication range of the reader 412 may be made implicitly, e.g., by the receipt at the primary mobile device 408 of a signal broadcast by the reader 412, or by the receipt at the reader 412 of a signal broadcast by the primary mobile device 408, or explicitly', e.g., through the use 
Regarding claim 16, D1 also teaches wherein the processor is further configured to perform control to: receive, from the first electronic device, a message for a starting time via the second RAT; and transmit, to the first electronic device, a message for a return time via the second RAT (see par. 0108 and fig. 9: "as the primary mobile device 408 of the user 402 comes within communication range of the reader 412, the primary' mobile device 408 authenticates with the reader 412 (step 908) using a communication protocol (e.g., BLE) that allows for communications at distances greater than NFC range (e.g., greater than 1 meter)"; and "the determination that the primary mobile device 408 is within communication range of the reader 412 may be made implicitly, e.g., by the receipt at the primary mobile device 408 of a signal broadcast by the reader 412, or by the receipt at the reader 412 of a signal broadcast by the primary mobile device 408, or explicitly', e.g., through the use of one or more location sensors on the primary mobile device 408, or by analyzing RSSI or time-of-flight information, or using any other means")). 
Regarding claim 7, D1 also teaches wherein the processor is further configured to: determine a distance to the at least one second electronic device; and when the determined distance to the at least one second electronic device is shorter than a predetermined second distance, perform control such that communication using the first RAT, between the at least one second electronic device and the reader, is performed by using the second RAT (see par. 0108 and fig. 9: "as the primary mobile device 408 of the user 402 comes within communication range of the reader 412, the primary' mobile device 408 authenticates with the reader 412 (step 908) using a communication protocol (e.g., BLE) that allows for communications at distances greater 
Regarding claim 8, D1 also teaches wherein the processor is further configured to perform control to: transmit a message for a starting time to the at least one second electronic device via the second RAT; receive, from the at least one second electronic device, a message for a return time via the second RAT; and determine a distance to the at least one second electronic device, based on a transmission time of the message for a starting time and a reception time of the message for a return time (see par. 0108 and fig. 9: "as the primary mobile device 408 of the user 402 comes within communication range of the reader 412, the primary' mobile device 408 authenticates with the reader 412 (step 908) using a communication protocol (e.g., BLE) that allows for communications at distances greater than NFC range (e.g., greater than 1 meter)"; and "the determination that the primary mobile device 408 is within communication range of the reader 412 may be made implicitly, e.g., by the receipt at the primary mobile device 408 of a signal broadcast by the reader 412, or by the receipt at the reader 412 of a signal broadcast by the primary mobile device 408, or explicitly', e.g., through the use of one or more location sensors on the primary mobile device 408, or by analyzing RSSI or time-of-flight information, or using any other means")). 
Regarding claim 9, D1 also teaches wherein the processor is further configured to: acquire, from the at least one second electronic device, identification information of the at least 
Regarding claim 17, D1 also teaches wherein the processor is further configured to perform control to: receive, from the first electronic device, a message requesting identification information of the second electronic device; and transmit, to the first electronic device, the identification information of the second electronic device via a communication using the second RAT (see par. 0086 and fig. 5B: "the authentication process 520 may require that a message be sent from the primary mobile device 408 to the secondary mobile device 404 (520a) to the reader 412 (520b)”)).
Regarding claim 10, D1 also teaches wherein, when the at least one second electronic device detects an input for personal authentication and is switched to be in a state where the second RAT can be used, the processor is further configured to perform control to transmit, to the at least one second electronic device, a message for triggering the at least one second electronic device (see par. 0086 and figure 5B: "the authentication process 520 may require that a message be sent from the primary mobile device 408 to the secondary mobile device 404 (520a) to the reader 412 (520b)"), and the disclosure of D2 (see paragraph [0041]: "when a bluetooth communication part (36) receives a command for configuring a session during a sleep mode, a wakeup module activates a control part (34), and the control part configures the session for bluetooth communication with a smart device (10)"). 

Regarding claim 19, D1 also teaches wherein the input for personal authentication includes authentication by fingerprint recognition, authentication by iris recognition, and authentication by a touch input having a predetermined pattern with respect to the second electronic device (see par. 0017, par. 0086 and figure 5B: "the authentication process 520 may require that a message be sent from the primary mobile device 408 to the secondary mobile device 404 (520a) to the reader 412 (520b)"), and the disclosure of D2 (see paragraph [0041]: "when a bluetooth communication part (36) receives a command for configuring a session during a sleep mode, a wakeup module activates a control part (34), and the control part configures the session for bluetooth communication with a smart device (10)"; other information from one or more components of the wearable device and mobile device may be gathered and used by an access control system. This information may include biometric data, audible data (e.g., heart rate, breathing rate, etc.) (e.g., detecting similar sounds in an area around each device and comparing the detected sounds and/or sound profiles to one another determine whether continuous 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643